Citation Nr: 0920741	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which, in pertinent part, 
continued the current 20 percent ratings for varicose veins 
of the left and right legs.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left leg manifest 
persistent edema without stasis pigmentation, eczema, or 
ulceration.

2.  The Veteran's varicose veins of the right leg manifest 
persistent edema without stasis pigmentation, eczema, or 
ulceration.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7120.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In a letter issued in July 2007, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran was provided notice that complies with Vazquez-
Flores in a June 2008 letter.  The June 2008 letter was 
provided after the initial adjudication of the claim.  The 
timing deficiency was cured by readjudication of the claim in 
the statement of the case issued in July 2008.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran.  
Additionally, the Veteran was provided proper VA examinations 
in November 2005 and July 2007. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's varicose veins are currently rated under 38 
C.F.R. § 4.104, Diagnostic Code 7120, which provides for a 20 
percent rating when varicose veins cause persistent edema 
that is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned when 
varicose veins cause persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation, or eczema, and 
persistent ulceration; and a 100 percent rating is assigned 
for massive board-like edema, with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7121 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for varicose veins of the left and right 
legs was granted in a December 2002 rating decision with 
separate initial 20 percent ratings assigned, effective May 
23, 2002.

The Veteran was provided a VA examination to determine the 
severity of his varicose veins in November 2005.  He 
complained of increasing pain in the legs, the right worse 
than the left, which limited his ability to walk further than 
10 feet.  The Veteran also reported chronic aching in his 
legs and edema worse in the right leg than the left that was 
helped by thromboembolic disease stockings.  His wife would 
also rub his legs with rubbing alcohol a few times a day to 
help alleviate the pain.  

The Veteran used no assistive walking devices, needed help 
with his yard work, and was unable to go shopping with his 
wife.  Physical examination of the legs showed varicosities 
along the medial aspect of the upper and lower leg that were 
quite large and intense.  There was some hair loss in the 
lower extremity consistent with poor vascularization.  Pedal 
pulses were present bilaterally and the skin was warm and 
moist.  There was nonpitting, persistent edema noted on both 
legs, worse on the right leg.  No ulcers, stasis 
pigmentation, or eczema was noted.  The diagnosis was 
varicosities of the legs bilaterally making it difficult for 
the Veteran to ambulate for any prolonged period of time or 
to sleep at night.

The Veteran submitted a statement from a health care provider 
dated in July 2007.  The statement notes that the Veteran was 
seen on July 31, 2007, and was found to have severe varicose 
veins from the knees down on both legs, worse on the right.  
These were mostly on the posterior side, but some were 
anterior.  The statement also notes that the Veteran had no 
cellulitis.  

The Veteran's most recent VA examination was provided in July 
2007.  He reported experiencing aching pain in his legs after 
standing or walking for 5 minutes.  His pain rated a 3/10 
after walking and was relieved by rest.  The Veteran also 
complained that his ankles swelled at the end of the day and 
his edema was improved in the morning.  He wore elastic 
stockings that helped considerably, and were his only form of 
treatment.  Physical examination showed very large, very 
visible and palpable varicose veins in both lower extremities 
below the knees.  There were no ulcers, statis, or eczema.  
1+ bipedal edema was noted on both sides and pedal pulses 
were palpable.  The diagnosis was bilateral varicose veins 
with moderate impairment to mobility from an inability to 
walk or stand for more than 5 to 10 minutes without aching.  

The criteria for evaluations in excess of 20 percent for the 
Veteran's varicose veins of the right and left legs have not 
been met.  The medical evidence establishes that the Veteran 
has very large varicose veins on his bilateral legs below the 
knees with edema, but there is no evidence that they have 
manifested stasis pigmentation, eczema, or any ulceration.  
In fact, the November 2005 and July 2007 VA examiners 
specifically found that there was no ulcers, statis, or 
eczema.  

In addition, the functional impact from the Veteran's 
varicose veins was characterized by the July 2007 VA examiner 
as only moderate with limitations on the Veteran's ability to 
walk and stand for prolonged periods.  The Veteran has 
complained of chronic aching in his legs and increased 
fatigue after walking, but also stated that his elastic 
stockings helped considerably with pain.  He required no 
assistive devices to ambulate and has only treated his 
varicose veins with elastic stockings.  

The Veteran's varicose veins were noted to be severe in the 
July 2007 statement in support of the claim; however, this 
statement was not accompanied by any indication of the 
medical education or background of the signer.  Perhaps more 
significantly, it did not identify any of the symptomatology 
listed in the criteria for a rating in excess of 20 percent.  

The Board finds that the conclusions and findings of the VA 
examiners are more probative as they were included as part of 
complete medical examination reports and, in the case of the 
July 2007 examination, were made by a medical doctor.

Throughout the claims period, the Veteran's varicose veins of 
the right and left legs have most nearly approximated the 
currently assigned 20 ratings as they have been manifested by 
persistent edema without stasis pigmentation, eczema, or 
ulceration.  Accordingly, increased ratings are not 
warranted.  38 C.F.R. §§ 4.7, 4.21.

The Board has considered whether there is any other schedular 
basis for granting higher ratings during the claims period, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to these claims because the preponderance 
of the evidence is against the claims.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  His varicose veins are manifested by 
symptoms such as pain, edema, and moderate limitations on 
walking and standing.  These manifestations are contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disabilities referral for 
consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left leg is denied.

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


